t c memo united_states tax_court paul o’neil powers petitioner v commissioner of internal revenue respondent docket no filed date paul o’neil powers pro_se donna b read for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure in petitioner’ sec_2001 federal_income_tax the two issues for decision are whether petitioner is entitled to claim a dependency_exemption for each of his three children for and whether petitioner can claim a child_tax_credit for each of his three children for findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure at the time he filed the petition petitioner resided in fort worth texas on date petitioner divorced audra ann powers audra they had three children during their marriage amber powers born on date wesley powers born on date and blane powers born on date collectively the children the district_court of bexar county texas 37th judicial district issued an agreed final decree of divorce and named audra as sole managing conservator of the children and petitioner was named possessory conservator of the children in addition the divorce decree ordered that audra had sole right to establish the legal residence of the children during the children resided with audra for months and with petitioner for months audra was the custodial_parent of the children and petitioner was the noncustodial_parent of the children the divorce decree ordered petitioner to pay child_support in the amount of dollar_figure per month to audra petitioner also had to provide health insurance for the children in petitioner paid health insurance premiums in the amount of dollar_figure and dental insurance in the amount of dollar_figure additionally petitioner and audra split the medical_expenses for the children for petitioner claimed dependency_exemptions and a child_tax_credit for the children on his federal_income_tax audra did not sign a release a waiver or any other document providing that petitioner could claim the exemptions for the children opinion generally a taxpayer may claim a son or daughter as a dependent if that child meets the statutory definition of dependent sec_151 the term dependent is defined as an individual who receives over half of his support from a taxpayer sec_152 sec_152 provides the support_test for a child of divorced parents under that provision if a a child as defined in sec_151 receives over half of his support during the calendar_year from his parents-- i who are divorced or legally_separated under a decree of divorce or separate_maintenance ii who are separated under a written_separation_agreement or iii who live apart at all times during the last months of the calendar_year and b such child is in the custody of one or both of his parents for more than one-half of the calendar_year such child shall be treated for purposes of subsection a as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year hereinafter in this subsection referred to as the custodial_parent sec_152 sec_152 however also provides that the noncustodial_parent is treated as providing over half of a child’s support if the custodial_parent signs a written declaration that such custodial_parent will not claim such child as a dependent and the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year there is a multiple_support_agreement between the parties as provided in sec_152 or there is a qualified_pre-1985_instrument sec_152 and paulson v commissioner tcmemo_1996_560 sec_152 and do not apply in this case a noncustodial_parent may claim the exemption for a child only if the noncustodial_parent attaches to his her income_tax return for the year of the exemption a written declaration from the custodial_parent stating that he she will not claim the child as a dependent for the taxable_year beginning in such calendar_year sec_1_152-4t a q a-3 temporary income_tax regs fed reg date see 114_tc_184 affd on another ground sub nom 293_f3d_1208 10th cir the declaration required pursuant to sec_152 must be made either on a completed form_8332 release of claim to exemption for child of divorced or separated parents or on a statement conforming to the substance of form_8332 miller v commissioner supra pincite form_8332 requires the custodial_parent to furnish the names of the children for which exemption claims were released the years for which the claims were released the signature of the custodial_parent confirming his or her consent the social_security_number of the custodial_parent the date of the custodial parent’s signature and the name and the social_security_number of the parent claiming the exemption id pincite in this case petitioner claimed the dependency_exemptions for the children for the year petitioner testified that he provided more than percent of the support of the children and that he should be able to claim dependency_exemptions for them for the taxable_year during trial petitioner also cited to the agreed final decree of divorce which states in part it is further ordered and decreed that each party shall be solely entitled to use as a credit against his or her own tax_liability all prepayments and withholdings made by him or her after the date of divorce and all deductions exemptions and adjustments attributable to his or her income and expenses after the date of divorce petitioner stated i feel that the divorce decree reads whoever is providing the most to the children is able to claim them as an exemption audra was the custodial_parent for she had custody of the three children for months of the year which is over half the year in addition audra did not sign a form_8332 that she would not claim the children as dependents for the year at issue nor a statement conforming to the substance of form_8332 likewise petitioner did not attach a form_8332 or similar written_statement to his return for accordingly petitioner is not entitled to the dependency_exemptions for sec_24 provides that a taxpayer may claim a credit for each qualifying_child a qualifying_child is defined inter alia as any individual if the taxpayer is allowed a deduction under sec_151 with respect to such individual for the taxable_year sec_24 for the reasons stated above petitioner may not claim a dependency_exemption deduction for any of the children under sec_151 accordingly he is not entitled to claim a child_tax_credit with respect to the children for to reflect the foregoing decision will be entered for respondent
